DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/407,981 filed 05/09/2019. Claims 1-18 are currently pending.
Drawings
The drawings are objected to because there are lack of consistencies in the referencing. Note, for example, the reference 130 appears to be referencing different section of the shaft. Note in fig. 2C, the reference 130 is depicting the shaft and the reference 232 is depicting the threaded section and the reference “230” is referencing the nut “234” and the threaded section. However, in fig. 4A, the reference “230” only references the threaded section and the reference 210 referencing   the shaft. It should be noted also, that in fig. 2A that the reference “230” is depicting the threaded section of the shaft. It suggested that to indicate the reference indicator of “130” should be an arrow.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) “210” in fig. 4A is not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 the intended scope of the claim because the claim recites a member having carrying key is configured to slide within the bore of the housing and an insert defining a keyway mounted on the housing, wherein the key or f the member is engaged with the keyway. However, it is unclear as to how the keyway mounted on a housing can be engaged 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wein (10,428,793). Wein discloses  an apparatus, comprising a housing (2) having a bore extending along an axis (11);
a housing aperture (for inserting member 8) extending from the outside surface of the housing to the bore; and a 
a shaft member (8) configured to slide within the bore along the axis of the housing;


a key (7) carried by the shaft member and engaged with the keyway defined by the insert;
Wherein key (7) cooperates with the insert and is capable to resisting rotation of the shaft.
Regarding claim 2, as can be seen in figs. 1-4, the keyway (the hole for the pin 7) are partially into the housing aperture via the insert (3).
Regarding claim 3, it should noted that it is apparent the key (7) is removable from the shaft member (8).
Regarding claim 4, it should be noted that the key (7) is removable mounted on the shaft member (8) through the housing aperture.
In claim 5, it is apparent that the key (7) is removable from the shaft member (8) through the housing aperture (the aperture for inserting the insert (8) through) when the insert is removed from the housing.

Allowable Subject Matter
Claims 6-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656